Title: Abigail Adams to Mary Smith Cranch, 30 October 1791
From: Adams, Abigail
To: Cranch, Mary Smith


my dear Sister
Philadelphia october 30th 1791
I wrote to you upon my journey whilst I was at Brookfield the sunday after I left you and was sorry to find by your Letter, that you had not received it. I wrote to you from N york but have been so engaged in moveing, & so embarressd with company in the midst of it, tho only a complimentary call, that I have had scarcly a moment that I could call my own. it was kind in you [to l]et mr Cranch to superscribe your Letter. I thank you for [the] precaution, because I open every Letter from you with trembling and fear. I rejoice most Sincerely with you in your prospect of a recovering Limb. if the Life of our dear Friend is Spaired, we cannot be sufficiently thankfull to a kind Providence, even tho the recovery should be long and Tedious. my Heart bled to leave you in such distress
we Have nearly got through the Bustle of Removal, but my House is no way to my mind. the Rooms so small and not able to lay two together, renders it very troublesome to see so much company as we must be obliged to. the weather is very pleasent and my Health better than for some months past Thomas is less threatned with Rhumaticks than he was on our journey. Louissa as well as usual. mr Adams is much recoverd to what he was, has been able to attend his duty in Senate, tho Sometimes a good deal exhausted.
you mention in your Letter getting the House blockd up. I forgot to inform you that there was cider and potatoes to be put into the cellar and that Brother had engaged to see the cellar Bank’d up, but if it should not be done I would wish to have it secured before the Frost. for the Reasons above mentiond I directed Polly to leave the keys of the House with them, the Keys of the cellar to bring to you. I wonder mrs Jeffry has not sent for Polly. she appeard so solicitious to get her. I hope no one has done her an injury. Polly had qualifications peculiarly fitted for my Family, and might still have been in it, but for a little unruly member. I like katy very well and beleive I could not have been better suited. mrs Brisler is with me, feeble & sick tho better than she was. I do not see but she must remain with me, unless Lucy returns to take care of her and her children.

my things have not yet arrived from Boston, I fear I shall lose my Pears.
I am anxious for Billy Shaw least he should be a criple all his day’s
Let me hear from you often for I am still anxious. Remember me kindly to all inquiring Friends.
Yours affectionatly
A Adams.
